DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

Applicant’s amendments to independent claims 1, 11 and 20, the cancellation of claims 2, 4, 6-7, 13, 15 and 17-18, the addition of new dependent claims 21-28 and the arguments presented has overcome the rejection of claims 1-11 and 13-20, inadvertently written as 1-11 and 13-19 in the statement of rejection in the previous Office Action, as being obvious in view of the disclosures of Toshiyasu and the rejection of claim 12 as being unpatentable over the disclosures of Toshiyasu further in view of Aqad. Therefore, the Examiner has withdrawn the previously presented rejections in this present action. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In the previous Office Action, claims 1-11 and 13-20 were rejected as being unpatentable in view of Toshiyasu and claim 12 was rejected as being unpatentable over Toshiyasu further in view of Aqad. Presently, Applicant has amended independent claim 1 by incorporating the subject matter of cancelled claims 2, 4 and 6-7 to more specifically define the composition for resist underlayer film formation recited in independent claim 1. Applicant has also persuasively demonstrated how these amendments to claim 1 distinguish the composition of claim 1 from the disclosures of Toshiyasu as well as Aqad. Applicant has also amended both independent claim 11, which is directed to a patterned substrate producing method, and independent claim 20, which is directed to a compound, by also incorporating the subject matter of cancelled claims 2, 4 and 6-7. Applicant has also persuasively demonstrated these amendments to independent claims 11 and 20 distinguish the process of claim 11 and compound of claim 20 from the disclosures of Toshiyasu as well as Aqad. The prior art fails to provide other relevant disclosures which either cure the deficiencies of Toshiyasu and/or Aqad or that teach and/or suggest the resist underlayer composition of claim 1 as amended, the substrate producing method of claim 11 as amended or the compound of claim 20 as amended. Therefore, independent claim 1 as amended, claims 3, 5, 8, and new claims 21-25 depending therefrom; independent claim 11 as amended, claims 12, 14, 16, 19 and new claims 26-28 depending therefrom and independent claim 20 as amended are allowable. 
Independent claim 9 is directed to a resist underlayer film and independent claim 10 is  directed to a resist underlayer film-forming method. Both independent claims 9 and 10 directly incorporate the subject matter of independent claim 1, which is indicated as allowable above. Therefore, by incorporating the allowable subject matter of independent claim 1, independent claims 9 and 10 are also allowable. With no outstanding rejections and/or objection remaining, all pending claims are in condition for allowance and the application can issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEEN O SULLIVAN whose telephone number is (571)272-6569. The examiner can normally be reached Mon-Fri: 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CALEEN O SULLIVAN/Primary Examiner, Art Unit 2899